Title: From Benjamin Franklin to Richard Bache, 15 July 1773
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
London, July 15. 1773
I have now before me yours of April 6, and 29, May 21. and June 1. I rejoice with you in the first place on the good News contain’d in your last, that Sally is safely delivered of another Son. I hope he will prove a Blessing to you both.
I wish your new Shop Business to prove profitable, and do not doubt it if the Shop is closely attended. Will not the Brokerage Business draw you too much from it?
I have sent a Case by Capt. All. My Man by Mistake mark’t it EF instead of DF. In mine to your Mother there is an Account of the Contents and how they are to be dispos’d of, which I recommend to your Care. I send also a Roll of Silk under the Captain’s own Care.
I am pleas’d with Ben’s Readiness to accomodate his new Brother. My Love to them and Sally. I wrote to your Preston Mother, and forwarded your Letter immediately.
I was not able to get ready to go with Capt. All as I wished. But I think now of going in the September Packet. I am, Your affectionate Father
B Franklin
Mr BachePer Capt. Osborne
